Exhibit 10.17(a)

 

FIRST AMENDMENT TO EMPLOYMENT SEPARATION

AND GENERAL RELEASE AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT (the
“Amendment”) is made as of the 4th day of April 2007, by and among Marquee
Holdings Inc., a Delaware corporation, AMC Entertainment Inc., a Delaware
corporation, and American Multi-Cinema, Inc., a Missouri corporation
(collectively, the “Company”), and Philip M. Singleton (“Employee”).

WHEREAS, the Company and Employee entered into that certain Employment
Separation and General Release Agreement dated March 20, 2007 (the “Separation
Agreement”); and

WHEREAS, the Company and Employee mutually desire to amend the Separation
Agreement, in a manner consistent with U.S. Treasury Regulation §
1.424-1(e)(4)(viii), so as to clarify the vesting and exercisability terms
applicable to certain stock options granted to Employee under the 2004 Stock
Option Plan of Marquee Holdings Inc., as amended on December 23, 2004;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the sufficiency of which is hereby acknowledged by the parties,
the parties hereto agree as follows:

1.             Section IX.A. of the Separation Agreement is hereby deleted in
its entirety and the following substituted in lieu thereof:

“A.  Holdings granted options to purchase shares of Holdings common stock to
Employee under the 2004 Stock Option Plan of Marquee Holdings Inc., as amended
(the “Plan”) on December 23, 2004 (the “Options”), pursuant to the agreements
set forth on Exhibit D.  By action of the committee that administers the Plan,
all outstanding Options that had not vested and become exercisable prior to the
date hereof shall be vested and immediately exercisable as of the Separation
Date and each outstanding Option granted pursuant to the Nonqualified Stock
Option Agreement listed on Exhibit D (each such Option, a “Nonqualified Option”)
shall remain exercisable until the earlier of (x) December 31, 2007 or such
later date as may then (as of December 31, 2007) be expressly permitted without
the imposition of tax under Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) and (y) the date on which such Nonqualified Option
is exercised.  Except as expressly provided in this Section IX, the Options
shall continue to be subject to their terms as set forth in the Plan and the
applicable option agreement thereunder.”

2.             Except as amended above, the remaining terms, conditions and
restrictions of the Separation Agreement shall remain unmodified and in full
force and effect.  No further amendment, alteration or modification of the
Separation Agreement shall be valid unless made in writing and executed by the
Company and Employee.

[Signature page to follow.]

 

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed as of the day and year first above written.

 

 

 

 

 /s/ Philip M. Singleton

 

 

Philip M. Singleton

 

 

 

 

 

MARQUEE HOLDINGS INC.,

 

 

and its divisions, subsidiaries, parents, and affiliated companies, past and
present, and each of them

 

 

 

 

 

By: 

/s/ Peter C. Brown

 

Name:

Peter C. Brown

 

Title:

Chairman, CEO & President

 

 

 

 

AMC ENTERTAINMENT INC., and its divisions, subsidiaries, parents, and affiliated
companies, past and present, and each of them

 

 

 

 

 

By: 

/s/ Peter C. Brown

 

Name:

Peter C. Brown

 

Title:

Chairman, CEO & President

 

 

 

 

AMERICAN MULTI-CINEMA, INC., and its divisions, subsidiaries, parents, and
affiliated companies, past and present, and each of them

 

 

 

 

 

By: 

/s/ Peter C. Brown

 

Name:

Peter C. Brown

 

Title:

Chairman, CEO & President

 

 

--------------------------------------------------------------------------------

 